IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs June 7, 2011

                 STATE OF TENNESSEE v. LAKEYA PEOPLES

                   Appeal from the Circuit Court for Madison County
                            No. 10-551    Roger Page, Judge


                  No. W2010-02292-CCA-R3-CD - Filed June 28, 2011


In this State appeal, the State challenges the Madison County Circuit Court’s decision
dismissing the charges against the defendant and expunging them from her record, claiming
that the trial court was without jurisdiction to take the action because the judgment had
become final. Discerning no error, we affirm the judgment of the circuit court.

              Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which N ORMA M CG EE
O GLE and A LAN E. G LENN, JJ., joined.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Assistant Attorney
General; James G. Woodall, District Attorney General; and Matthew Floyd, Assistant District
Attorney General, for the appellant, State of Tennessee.

Nathan Pride, Jackson, Tennessee, for the appellee, Lakeya Peoples.

                                           OPINION

               The record in this case is as sparse as it is perplexing. It appears, however, that
sometime after her February 2007 arrest, the defendant entered an uncounseled guilty plea
in the Jackson City Court to the offense of child neglect. What happened thereafter,
however, is not entirely clear. The judgment form contains the signatures of two different
city court judges as well as several other handwritten notations apparently added to the
document at different points in time. Despite the two signatures below the portion of the
judgment detailing the sentence to be imposed, no judicial signature appears below the line
that reads: “I hereby accept the defendant’s waiver of rights (finding it to be a free, knowing,
and voluntary waiver) and the defendant’s guilty plea, thereby finding the defendant guilty
of the above offense.” One handwritten notation provides “5-31-07 compl. P.W. +30,”
another provides “+60,” another provides “continue compliant w/ pathways,” and the date
blank at the bottom of the judgment form is filled with June 28, 2007.

               Despite the fact that the sentencing portion of the judgment indicates a sentence
of 11 months and 29 days “to serve,” the defendant never actually served any term of
incarceration. According to pleadings filed by the defendant, she was ordered to attend
parenting classes and report periodically to the court. After the passage of some time, she
said, the city court judge told her the case would be closed based upon her completion of
parenting classes. The defendant no longer reported to the court after that date. According
to her pleadings, she went on to complete a course of study at Union University, where she
graduated at the top of her class, and then applied for a job. During the background check
required for her employment, the defendant learned that the current case remained open and
pending in the Jackson City Court.

               In August 2010, the defendant filed a motion in the Jackson City Court asking
that the case be dismissed and the charge expunged based upon her compliance with the
ordered counseling. The State opposed the motion on grounds that the judgment was entered
on June 28, 2007, and that it became final 30 days after its entry. The city court granted the
defendant’s motion finding that “the matter was held open from its June 28, 2007 hearing,”
that the case remained open and pending at the time of the filing of the motion, and that the
defendant was without benefit of counsel at the June 28, 2007 hearing and “mistakenly
believed the matter was to be dismissed and expunged.” The city court dismissed the case
and ordered that the charge be expunged.

              Following the entry of the city court order, the State appealed to the Madison
County Circuit Court, arguing that the city court was without jurisdiction to dismiss the case
and expunge the charges because the June 28, 2007 judgment became final 30 days after its
entry. The circuit court disagreed.

               At the October 13, 2010 hearing, the circuit court noted that it believed that the
city court judge intended the judgment document to act as an “informal expungement, where
you let something just pend for six months or so and if the [d]efendant didn’t get in any more
trouble it was dismissed.” The court cited the various handwritten notations in differing
colors of ink as indicative of this intent. The court noted that the defendant’s name, the
offense, the docket number, and the defendant’s signature are in blue and were all likely
placed on the form on May 31, 2007. The signature of one city court judge also appears to
have been made on that same date. The circuit court ultimately determined that “probably
the best person to determine whether or not this is a final judgment” was the city court judge
and that the city court judge had concluded that the judgment was not final. The court
deferred to that finding and affirmed the ruling of the city court judge.

                                               -2-
               In this appeal, the State argues that the trial court erred by affirming the ruling
of the city court judge because the June 28, 2007 judgment became a final judgment. The
record does not clearly establish, however, that the document at issue in this case was
intended to be a judgment at all, much less a final judgment. We do not have the benefit of
the original document, but the circuit court indicated that the various notations on the
document appear in different colors of ink and were, quite clearly, placed on the document
at different times. Although the State contends that the defendant entered and that the city
court accepted a plea of guilty on June 28, 2007, and imposed a sentence of 11 months and
29 days to serve, the document itself belies this interpretation because it contains notations
entered before June 28, 2007.

              Moreover, the State does not contest the defendant’s assertion that a criminal
background check showed the case as open in 2010. We agree with the circuit court that the
city court judge was in the best position to determine the procedural posture of the
defendant’s case, and the record does not contradict any of that court’s findings.

               Accordingly, the judgment of the circuit court is affirmed.


                                                     _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                               -3-